The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 23, 2014

                                      No. 04-02-00636-CR

                                         John G. MASS,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2001-CR-4941
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                         ORDER
        On June 19, 2004, appellant filed a letter in this appeal seeking further action by this
court. Because the mandate issued in this appeal on November 3, 2004, this court has no
jurisdiction to take any further action. See TEX. R. APP. P. 18, 19; but see TEX. CODE CRIM.
PROC. art. 11.07 (setting forth procedure for filing post-conviction application for writ of habeas
corpus to be filed in trial court in which conviction was obtained).



       It is so ORDERED on the 23rd day of June, 2014.

                                                                  PER CURIAM

ATTESTED TO:        ____________________________
                    Keith E. Hottle
                    Clerk of Court